PER CURIAM:
After review of the record and with the benefit of oral argument, we discern no reversible error in the district court’s December 30, 2010 order dismissing the plaintiffs federal claims with prejudice and dismissing the plaintiffs state law claims without prejudice. See 28 U.S.C. § 1367(c). We likewise discern no reversible error in the district court’s February 1, 2011 order denying the plaintiffs motion to alter or amend the December 30, 2010 dismissal order. Accordingly, we affirm the district court’s orders dated December 30, 2010, and February 1, 2011.
AFFIRMED.